        Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TUTOR PERINI BUILDING CORP.,
individually and, as to Count I of the Complaint,
on behalf of all others similarly situated, pursuant
to Article 3-A of the N.Y. Lien Law,

                                       Plaintiff,
                       -v-

 NEW YORK CITY REGIONAL CENTER, LLC;
 GEORGE WASHINGTON BRIDGE BUS STATION
 AND INFRASTRUCTURE DEVELOPMENT FUND,
 LLC; GSNMF SUB-CDE 12 LLC; GSB NMTC
 INVESTOR LLC; LIIF SUB-CDE XXVI, LLC; DVCI                          20 Civ. 731 (PAE)
 CDE XIII, LLC; GWB NMTC INVESTMENT FUND
 LLC; GWB LEVERAGE LENDER, LLC; GEORGE                                  OPINION &
 WASHINGTON BRIDGE BUS STATION AND                                       ORDER
 INFRASTRUCTURE DEVELOPMENT FUND,
 PHASE II, LLC; UPPER MANHATTAN
 EMPOWERMENT ZONE DEVELOPMENT
 CORPORATION; SLAYTON VENTURES, LLC;
 SLAYTON EQUITIES; SJM PARTNERS INC.; PAUL
 SLAYTON, an individual, STEPHEN GARCHIK, an
 individual, WILLIAM “TREY” BURKE, an individual,
 STEPHEN MCBRIDE, an individual, and DOES 1-300,
 inclusive,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       This case concerns a dispute over the alleged nonpayment and diversion of funds related

to the renovation of the George Washington Bridge Bus Station in upper Manhattan. Plaintiff

Tutor Perini Building Corp. (“TPBC”), an Arizona corporation with its principal place of

business in Nevada, was retained by non-party George Washington Bridge Development Venture

LLC (“Developer”) to provide construction work on that renovation project. But, TPBC alleges,

the Developer—now in bankruptcy—has failed to make good on its payment obligations. The
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 2 of 9




Developer’s inability to pay TPBC and its subcontractors, TPBC alleges, results from the

unlawful diversion of funds that the Developer received from the Port Authority of New York

and New Jersey (“Port Authority”) and various lenders. TPBC has thus sued various parties to

that diversion, including, as alleged, the Developer’s owners, several entities related to the

Developer, and the recipients of the diverted funds.

        Before addressing the merits of those claims, however, the Court must confirm its

subject-matter jurisdiction. Curley v. Brignoli, Curley & Roberts Assocs., 915 F.2d 81, 83

(2d Cir. 1990) (“[S]ubject matter jurisdiction is an unwaivable sine qua non for the exercise of

federal judicial power.”); All. For Env’t Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 85

(2d Cir. 2006) (generally “the jurisdictional issue must be resolved before the merits issue”).

Here, the only possible basis for such jurisdiction is the diversity of the parties.1 “It is axiomatic

that, for diversity jurisdiction to be available, all of the adverse parties in a suit must be

completely diverse with regard to citizenship.” E.R. Squibb & Sons, Inc. v. Accident & Cas. Ins.

Co., 160 F.3d 925, 930 (2d Cir. 1998); see Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388

(1998) (Diversity jurisdiction lies “only if there is no plaintiff and no defendant who are citizens

of the same State.”). For diversity purposes, a corporation “is considered a citizen of the state in

which it is incorporated and the state of its principal place of business.” Bayerische Landesbank,

N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 48 (2d Cir. 2012). And a limited liability

company (“LLC”) “takes the citizenship of each of its members.” Id. at 49.




1
  TPBC’s second amended complaint also asserts that the Court “independently” has federal-
question jurisdiction under the Declaratory Judgment Act, 28 U.S.C. § 2201. See Dkt. 73
(“SAC”) ¶ 4. But that is wrong. See, e.g., Correspondent Servs. Corp. v. First Equities Corp. of
Fla., 442 F.3d 767, 769 (2d Cir. 2006) (“[T]he Declaratory Judgment Act does not by itself
confer subject matter jurisdiction on the federal courts. Rather, there must be an independent
basis of jurisdiction before a district court may issue a declaratory judgment.” (citation omitted)).
                                                   2
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 3 of 9




       Here, more than half of the defendants are LLCs. Yet TPBC has failed to identify all the

members of those LLCs, let alone their citizenship. For some, TPBC identifies only the entity’s

“managing members” and their citizenship. See SAC ¶¶ 8–9, 11, 16, 18. For others, it identifies

the citizenship of a member that owns a 99.9% interest in the LLC, but fails to identify the

membership of the owner(s) of the remaining stake. See id. ¶¶ 10, 12–13. And for another,

TPBC alleges only that the LLC’s members are other LLCs, but fails to identify those LLCs’

members. See id. ¶ 15.2 The defendants, therefore, argue that TPBC has failed to sufficiently

plead that most of the LLC defendants are diverse from TPBC, and that the SAC should be

dismissed for lack of subject-matter jurisdiction. See Dev. Aff. Mem. at 8–9.

       TPBC’s response is threefold. First, it argues that its diversity allegations are sufficient

because, despite the above shortcomings, it has included a further blanket allegation: “TPBC is

informed and believes and thereon alleges that none of the defendants named in this Second

Amended Complaint are citizens nor have their principal places of business in the States of

Nevada or Arizona.” SAC ¶ 25. In support, it relies on out-of-circuit authority allowing such

pleading to survive a motion to dismiss where the defendant is an LLC and the plaintiff, after

exercising reasonable diligence, cannot determine its members. See Dkt. 84 (“Pl. Dev. Aff.

Opp’n”) at 4–6 (citing Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99 (3d Cir. 2015)).

Second, TPBC argues that—if the Court finds the present pleading inadequate—TPBC should be

permitted limited jurisdictional discovery to establish the defendants’ citizenship, and has moved

for such discovery. Dkts. 86–88. Third and last, TPBC argues that, even if the SAC is deficient,

the Court should dismiss the non-diverse defendants but not dismiss the SAC wholesale.



2
 The SAC adequately pleads the citizenship of all corporate and individual defendants, and the
defendants do not appear to argue otherwise. See SAC ¶¶ 17, 19–24; Dkt. 75 (“Dev. Aff.
Mem.”) at 3.
                                                 3
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 4 of 9




        The defendants disagree on each point. Opposing TPBC’s motion for jurisdictional

discovery, they first argue that the Third Circuit’s Lincoln Benefit decision conflicts with general

principles of federal subject-matter jurisdiction, has not been adopted by any court in this Circuit,

and should be rejected. Dkt. 92 (“Def. Opp’n”) at 5–6. Second, they argue that, although

jurisdictional discovery may be appropriate in the context of a factual challenge to subject-matter

jurisdiction (i.e., a challenge to the truth of jurisdictional allegations), it is unavailable when

defendants bring a facial challenge (i.e., a challenge to the sufficiency of a complaint’s

jurisdictional allegations, taken as true). See id. at 6–8. Last, they argue that, at the pleading

stage, the proper response to deficient jurisdictional allegations is full dismissal, not the pruning

of non-diverse defendants. See id. at 8. They therefore contend that the only permissible course

is to dismiss TPBC’s complaint, in its entirety, with prejudice.

        The Court holds that, between the polar outcomes urged by the parties, a middle

ground—granting limited jurisdictional discovery to confirm or disprove the existence of

complete diversity—is warranted.

        First, defendants are correct that, as it stands, the SAC fails to allege complete diversity.

Plaintiffs bear the burden of “showing by a preponderance of the evidence that subject matter

jurisdiction exists.” Lunney v. United States, 319 F.3d 550, 554 (2d Cir. 2003). “[J]urisdiction

must be shown affirmatively, and that showing is not made by drawing from the pleadings

inferences favorable to the party asserting it.” Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d

129, 131 (2d Cir. 1998). TPBC has not met that burden. The SAC does not allege the complete

citizenship of more than half of the named parties, preventing the Court from fulfilling its

“independent obligation to determine whether subject-matter jurisdiction exists.” Hertz Corp.

v. Friend, 559 U.S. 77, 94 (2010).



                                                   4
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 5 of 9




        TPBC’s blanket assertion that, to its knowledge, no defendant is a citizen of Arizona or

Nevada does not remedy this defect. The Court declines to apply the Third Circuit’s decision in

Lincoln Benefit, or other out-of-circuit case adopting it, here. Lincoln Benefit strays from the

well-established principles placing the onus of pleading subject-matter jurisdiction on the party

invoking it. See, e.g., Cameron v. Hodges, 127 U.S. 322, 325 (1888) (“This court has always

been very particular in requiring a distinct statement of the citizenship of the parties, and of the

particular state in which it is claimed, in order to sustain the jurisdiction of [the federal]

courts[.]”); Brown v. Keene, 33 U.S. (8 Pet.) 112, 114 (1834) (“The decisions of this court

require, that the averment of jurisdiction shall be positive, that the declaration shall state

expressly the fact on which jurisdiction depends.”); Lunney, 319 F.3d at 554; Shipping Fin.

Servs., 140 F.3d at 131; see also Veras v. Sirawan Transp., Inc., --- F. Supp. 3d ---,

2020 WL 6826256, at *1 n.1 (E.D.N.Y. Nov. 20, 2020) (disagreeing “with the Third Circuit’s

creation of special relaxed pleading rules for unincorporated business associations in the name of

‘policy’” as contradicting, inter alia, “venerable Supreme Court authority”); Lettman v. Bayview

Loan Servicing, LLC, No. 19 Civ. 3204 (BMC), 2019 WL 2504015, at *2 (E.D.N.Y. June 17, 2019)

(“declin[ing] to follow the[] reasoning” in Lincoln Benefit). Absent such a relaxed pleading

standard, TPBC has not met its burden of “includ[ing] in its complaint adequate allegations to

show that the district court has subject matter jurisdiction.” Durant, Nichols, Houston, Hodgson

& Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 64 (2d Cir. 2009). TPBC has admitted that it does

not know the citizenship of each LLC defendant. See Pl. Dev. Aff. Opp’n at 4. If any of those

defendants were a citizen of Arizona or Nevada, the Court’s diversity jurisdiction would be

destroyed. Accordingly, the Court cannot deny the defendants’ motion to dismiss for lack of

subject-matter jurisdiction.



                                                   5
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 6 of 9




       Nor, however, will the Court grant that motion at this point. The defendants challenge

only the sufficiency of TPBC’s pleadings. They have not argued that any defendant is, in fact, a

citizen of Arizona or Nevada such that diversity is lacking. Instead, they argue that dismissal is

required simply because TPBC has been unable to unearth non-public information about every

defendants’ baroque ownership structure, despite TPBC’s apparently diligent efforts to do so.

See Dkt. 87 (“Anderson Decl.”) ¶¶ 8–14 (describing efforts).

       In such circumstances, courts commonly grant jurisdictional discovery. “The Court

has authority to order jurisdictional discovery to allow [a party] the opportunity to demonstrate

subject matter jurisdiction.” Mills 2011 LLC v. Synovus Bank, 921 F. Supp. 2d 219, 228

(S.D.N.Y. 2013); see Gualandi v. Adams, 385 F.3d 236, 244 (2d Cir. 2004) (“[C]ourts generally

require that plaintiffs be given an opportunity to conduct discovery on these jurisdictional facts,

at least where the facts, for which discovery is sought, are peculiarly within the knowledge of the

opposing party”). When a plaintiff has made a “threshold showing for some basis to assert

jurisdiction, such as facts that would support a colorable claim of jurisdiction,” courts “have

allowed jurisdictional discovery.” Mills, 921 F. Supp. 2d at 228; see Ayyash v. Bank Al-Medina,

No. 04 Civ. 9201 (GEL), 2006 WL 587342, at *5 (S.D.N.Y. Mar. 9, 2006) (allowing jurisdictional

discovery where plaintiff “made a sufficient start” toward establishing jurisdiction, “though not a

prima facie showing” (citation omitted)). Here, TPBC has demonstrated that every entity for

which complete citizenship information is publicly available is diverse from it, and that, even for

the LLCs as to which it cannot allege complete diversity, the information that is available is

consistent with diversity. See SAC ¶¶ 8–24; Anderson Decl. ¶¶ 4–7. That presents a sufficient

“threshold showing” to support a “colorable claim” of jurisdiction. Mills, 921 F. Supp. 2d

at 228; see Burlington Ins. Co. v. MC&O Masonry, Inc., No. 17 Civ. 2892 (FB), 2018



                                                 6
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 7 of 9




WL 3321427, at *3 (E.D.N.Y. July 5, 2018) (“Based on counsel’s good faith representation that

the necessary information is not publicly available, jurisdictional discovery is appropriate.”).

       Defendants’ attempt to draw a bright line between the availability of such discovery in

facial versus factual challenges to the Court’s subject-matter jurisdiction is unpersuasive. They

have not identified cases holding that jurisdictional discovery is generally unavailable in the

former class of cases. Instead, they seek to distinguish each of the many cases in which courts

have ordered jurisdictional discovery, arguing that each, properly construed, involved a factual,

not facial, challenge to the Court’ jurisdiction. See Def. Opp’n at 6–7. But that effort is

unavailing. Courts have routinely ordered jurisdictional discovery where a complaint’s

allegations, taken as true, would fail to establish diversity jurisdiction. See, e.g., Burlington Ins.

Co., 2018 WL 3321427, at *3 (ordering jurisdictional discovery where the complaint “does not

allege the identity or citizenship of the members of” two LLCs); Napoli-Bosse v. Gen. Motors

LLC, No. 18 Civ. 1720 (MPS), 2018 WL 11193187, at *1 (D. Conn. Nov. 27, 2018) (“If, after a

diligent effort, the plaintiffs are unable to determine the citizenship of each member of GM LLC,

they may file a motion requesting limited jurisdictional discovery from the defendant to establish

the existence of minimal diversity between the parties.”); Frati v. Saltzstein, No. 10 Civ. 3255

(PAC), 2011 WL 1002417, at *6 (S.D.N.Y. Mar. 14, 2011) (“The documents currently before the

Court suggest that there is a lack of complete diversity . . . . The Court, however, will afford

Plaintiffs limited, expedited discovery on this issue, and defer consideration of Defendants[’]

motion to dismiss for lack of diversity until completion of such discovery” as to membership of

LLCs);3 see also Caren v. Collins, 689 F. App’x 75, 76 (2d Cir. 2017) (summary order)



3
 The defendants note that, in Frati, “it appeared that a party was non-diverse, and the party
asserting [jurisdiction] was allowed jurisdictional discovery to prove otherwise.” Def. Opp’n


                                                   7
         Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 8 of 9




(remanding for district court, “following whatever additional proceedings it deems necessary, to

supplement the record with findings as to the citizenship of each of the parties” where complaint

did “not allege the citizenship of the individual defendants who are alleged to have been

members of the limited partnership”).4 And the mere failure to plead subject-matter jurisdiction

does not itself deprive federal courts of the power to investigate and ascertain the existence of

such jurisdiction. See Jacobs v. Patent Enf’t Fund, Inc., 230 F.3d 565, 567–68 (2d Cir. 2000)

(“[W]hile a complaint must present certain quite particular allegations of diversity jurisdiction in

order to be adequate, the actual existence of diversity jurisdiction, ab initio, does not depend on

the complaint’s compliance with these procedural requirements.”).

       Accordingly, the Court orders limited, written jurisdictional discovery, aimed solely at

determining whether the parties are diverse. Such discovery is limited to the LLC defendants,




at 7 n.4. Review of the complaint in that case shows that it failed to allege the membership of
defendant LLCs’ and partnerships’ members and partners. See Frati v. Saltzstein, No. 10 Civ. 3255
(PAC), Dkt. 1 ¶¶ 5–11 (S.D.N.Y. filed Apr. 16, 2010). In moving to dismiss, the defendants
offered evidence that some LLCs’ members were nondiverse. Frati, 2011 WL 1002417, at *6.
It is unclear why jurisdictional discovery would be appropriate in the presence of both a deficient
complaint and further evidence undermining the Court’s diversity jurisdiction, but be unavailable
when, as here, defendants have not even argued that diversity is actually lacking.
4
  Nor are the two cases on which defendants mainly rely compelling. In each, the party invoking
federal jurisdiction had made far less substantial efforts to ascertain defendants’ citizenship than
TPBC has done here. See Lettman, 2019 WL 2504015, at *1 (removing defendants failed to
identify “any of [other defendants’] members or their members’ citizenship”); Sourceone
Healthcare Techs., Inc. v. Bensonhurst Imaging Assocs. Mgmt. LLC, No. 08 Civ. 2568 (BMC),
2008 WL 2697324, at *2 (E.D.N.Y. July 2, 2008) (denying request for jurisdictional discovery
where plaintiff cited “no facts” to back up jurisdictional allegations). In all events, neither case
articulated a generalized rule against jurisdictional discovery. See, e.g., APWU v. Potter,
343 F.3d 619, 626 (2d Cir. 2003) (“A district court retains considerable latitude in devising the
procedures it will follow to ferret out the facts pertinent to jurisdiction.” (citation omitted)).
And other decisions even within the Eastern District have taken the approach the Court does
here. See, e.g., Burlington Ins. Co., 2018 WL 3321427, at *3.
                                                 8
           Case 1:20-cv-00731-PAE Document 100 Filed 12/29/20 Page 9 of 9




see SAC ¶¶ 8–16, 18, not the individuals and corporations whose citizenship the SAC already

sufficiently alleges, see id ¶¶ 17, 19–24; Dev. Aff. Mem. at 3.

                                          CONCLUSION

          For the foregoing reasons, the Court grants TPBC’s motion for limited jurisdictional

discovery, Dkt. 86, and defers ruling on and stays the pending motions to dismiss, Dkts. 74, 76,

78, 80.

          The parties shall undertake and complete such discovery, which shall be limited to

document requests and interrogatories sufficient to show the citizenship of all members of each

defendant LLC, by January 29, 2021. To assure that this deadline is met, the parties are also

directed to confer and file on the docket of this case, by January 5, 2021, a schedule for

completing that discovery.

          By February 8, 2021, the defendants shall submit a single supplemental memorandum,

supported by relevant documentation from discovery, in support of their motion to dismiss for lack

of subject-matter jurisdiction. By February 18, 2021, TPBC shall submit a single supplemental

memorandum, similarly supported, in opposition to the defendants’ motion to dismiss for lack of

subject-matter jurisdiction. Neither memorandum shall exceed 10 double-spaced pages.

          SO ORDERED.


                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 29, 2020
       New York, New York




                                                  9
